Title: To George Washington from John Semple, 8 January 1770
From: Semple, John
To: Washington, George



Sir
Occoquan 8th Jany 1770.

I am Sorry it is not convenient for you to take Iron for Mr Kennedays Pork Should my people have got It which is uncertain[.] when I came from the Furnace I left directions with them to procure it If possible & which Mr Kenneday had promised me to be at the Furnace about that Week[.] Should they have got It[,] would a Credite with Doctr Ross Suit you[?]
I am greatly pleased to find you are so likely to Carry the point of Improveing Potowmack River But the plan adopted on the footing of the Adventurers being to be repaid with Interest from a Toll Will be lyable to a Great difficulty which I am Affraid will prevent Its being accomplished. Money is not so plenty that Persons possessed of It are under any dificulty to let it out at Interest on the Terms of withdrawing and Commanding It when they please Which would not be the case if Sunk in a plan of this kind Attended with the Greatest uncertainty when It might be Recoverable Which would prevent any Persons Sinking in It a Sum more than as a Gift of Charity He had given away

and did not Exspect to receive again which Scanty Methods I am Affraid May not be Sufficient to accomplish the End. On the footing of the Toll being made the property of the Adventurers As is the mode of all Such Publick undertakeings in Britain And always allowed by Parliament In the makeing of either Turnpeike Roads in Land or Portable Cannells by Water Upon Such a footing people would Subscribe freely and Sink considerable Sums in It On the Supposition of Settling It By way of Estate and Reaping in time considerable advantage from It Altho’ at a distant Prospect On this footing The Adventurers would have the Greatest encouragement that could be given them which would Induse them to continue It on to Tyde Water with Locks at the foot of what is called the Meadows below the Great falls It is a thing not Improbable or Impossible Nor exstreemly difficult or Exspensive nearly equal to the Utility of It to the Community And from thence I presume It may be continued past the Little falls to Tyde Water.
In the forming of the Law there is a point that ought to be Gaurded against That perhaps might not be Attended to. Two of Our Staple Commodities And which is Still more likely to be so for Exportation which is the Surest means of Inriching a Country And Counter Ballanceing the Excessive Imports our Necessity and Prodigality require Are Flower and Iron And which likewise in a Great measure is the Support of the Farmer Therefore all encouragement ought to be given By the Legislature for the Manufactoring of them And no place prevented from being Improved for these purposes that possibly can be made Serviceable towards that End. The places where Locks are required for the Navigation of Rivers Are Generally Such where the Waters Run Strongley the height of the full And which places are most Generally Commodious and proper for Works of that Nature And on Rivers capable of being Navigated most Advantagious By the Great and Constant Supply of Water. Which places being capable of being Improved so as to Serve both purposes vizt The Navigation of the River And manufactoring these Commoditys and so as the One may be made Subservient to the other And of no detriment to the Navigation The Proprietor ought not to be deprived of so valuable a part of property And so advantatgious to the Community Manyfest Instances and Proofs of which I have in the Lands I possess

Which I propose to improve and for which purpose I have Secured adjoining to them Great Quantitys of Wood Land Ground which If I was deprived of useing by these Improvements would be a Great Burden to me But with Such Improvements of great value to me and the Community The Lands otherways than for Wood are of no Real value Mountainous and Stony and unfit for Agriculture Which Hint in your Makeing of the Law I hope will and Pray may be attended to As otherwise great unjustice may be done to Inviduals Nay to the Community in preventing the Improvement of very valuable places in a manner not prejudicial to the Navigation of the River Nay Which Improvements adjoined to Locks would be a Real Advantage to them By the constant Attention of those who possessed them to keep the Damns and Locks required to make the River Navigable in Repair These things in the Law would be necessary to be Gaurded against In case the Legislature thought proper to Incorporate the Adventurers into one Body or Company with a Power to Cut through and make use of any mans Lands Which might be the most prudent Method under proper Managers. I am Sir yr most Obt hble Sert

John Semple

